PER CURIAM.
We granted certiorari and have heard the matter on jurisdiction and merits. We have today quashed a writ of certiorari previously granted in a companion case. Hygrade Food Products Corporation v. Florida Livestock Board, Fla., 156 So.2d 493. Upon the entry of the order in the companion case the question presented by the instant petition for certiorari has become moot. Therefore the writ heretofore issued herein is hereby discharged.
It is so ordered.
DREW, C. J., and ROBERTS, THORNAL, O’CONNELL and CALDWELL, JTJ-, concur.